                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CHRISTOPHER ALEXANDER REILLY,                   §
                                                §
                  Petitioner,                   §               SA-19-CV-00203-DAE
                                                §                SA-17-CR-128-DAE
vs.                                             §
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
                  Respondent.                   §

                                ORDER CONTINUING HEARING

       Before the Court in the above-styled cause of action is the Motion for Continuance of 28

U.S.C. § 2255 Motion to Vacate Sentence Hearing [#90] filed by Petitioner’s newly appointed

counsel. By his motion, Petitioner’s counsel asks the Court to continue the February 12, 2020

hearing for a period of two months. The motion is unopposed. The Court will grant the

requested continuance. The Court reminds Petitioner’s counsel that the only matter referred to

the undersigned and set for a hearing is Petitioner’s claim that his previous attorney Adam

Crawshaw rendered ineffective assistance of counsel for failing to consult with him about filing

an appeal [#85]. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Continuance of 28 U.S.C. § 2255

Motion to Vacate Sentence Hearing [#90] is GRANTED.

       IT IS FURTHER ORDERED that the hearing scheduled for February 12, 2020 at 10:00

a.m. is CANCELED.

       IT IS FURTHER ORDERED that Christopher Alexander Reilly’s pro se Motion to

Vacate, Set Aside, or Correct Sentence [#67] is set for hearing at 10:00 a.m. on April 8, 2020 in

Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E. Cesar



                                               1
Chavez Boulevard, San Antonio, Texas, 78206. Petitioner is currently at Bastrop FCI but shall

be brought to the San Antonio area by the United States Marshals Service no later than April 1,

2020.

        IT IS FINALLY ORDERED that the Clerk of Court shall provide a copy of this Order

to Petitioner, Mr. Gordon, the United States Marshals Service, and the Assistant United States

Attorney.

        SIGNED this 31st day of January, 2020.




                                           ELIZABETH S. ("BETSY") CHESTNEY
                                           UNITED STATES MAGISTRATE JUDGE




                                                 2
